Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2018

                                      No. 04-18-00253-CV

                          JC FODALE ENERGY SERVICES, LLC,
                                      Appellant

                                                v.

                                        Jenny HENNES,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI12710
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
       Sitting:       Sandee Bryan Marion, Chief Justice
                      Luz Elena D. Chapa, Justice
                      Irene Rios, Justice

        A motion to abate this appeal has been filed. The motion alleges the parties have entered
into a settlement agreement regarding the underlying case. We deny the motion, but on our own
motion suspend the deadlines in this appeal until December 21, 2018, at which time we order
appellants to file either a motion that disposes of this appeal in accordance with the Texas Rules
of Appellate Procedure or a response explaining why such a motion has not been filed. The court
will not look favorably on any further requests for extensions of time.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court